Case: 20-50242      Document: 00515746499           Page: 1     Date Filed: 02/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 17, 2021
                                    No. 20-50242
                                                                         Lyle W. Cayce
                                                                              Clerk

   Daniel Villegas,

                                                                Plaintiff—Appellee,

                                         versus

   Earl Arbogast; Hector Loya; Ray Sanchez,

                                                           Defendants—Appellants.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CV-386


   Before Davis, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          Plaintiff Daniel Villegas brought this action against several police
   officers in their individual capacities, alleging that the police officers violated
   his constitutional rights by framing him for a double murder he did not




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50242       Document: 00515746499            Page: 2      Date Filed: 02/17/2021




                                       No. 20-50242


   commit. 1 Defendants moved to dismiss the complaint, arguing that they
   were entitled to qualified immunity and that the complaint lacked sufficient
   factual matter to state a claim for relief. The district court denied that
   motion.
          We have interlocutory jurisdiction to review the district court’s denial
   of the qualified immunity defense as a matter of law, see Mitchell v. Forsyth,
   472 U.S. 511, 530 (1985), and pendent appellate jurisdiction to review the
   district court’s determination regarding the sufficiency of the complaint,
   Ashcroft v. Iqbal, 556 U.S. 662, 673–74 (2009). See also Anderson v. Valdez,
   845 F.3d 580, 588–89 (5th Cir. 2016).
          After carefully considering the briefs, record, and oral arguments
   presented by the parties, we AFFIRM for essentially the reasons given by
   the district court in its thorough opinion.




          1
           Villegas also sued the City of El Paso, four other police officers, and unknown
   employees of the City of El Paso, but none of these are parties to this appeal.




                                             2